United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                          October 31, 2019

                                                Before

                              FRANK H. EASTERBROOK, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

                              MICHAEL B. BRENNAN, Circuit Judge



No. 18-2844                                                            Appeal from the United
                                                                       States District Court for
STANISLAW STERLINSKI,                                                  the Northern District of
   Plaintiff-Appellant,
                                                                       Illinois, Eastern Division.
            v.
                                                                       No. 16 C 00596
CATHOLIC BISHOP OF CHICAGO,                                            Edmond E. Chang, Judge.
   Defendant-Appellee.



                                                 Order

       The opinion of this court issued on August 8, 2019, is amended as follows:

       At the end of the paragraph that carries from page 4 to page 5 add,
       “Sterlinski has not contended that non-Catholics are ever hired as
       organists by the Parish, and we need not consider the potential bearing
       of that possibility.”

    Plaintiff-appellant filed a petition for rehearing and rehearing en banc on
August 22, 2019. No judge in regular active service has requested a vote on the
petition for rehearing en banc,* and all of the judges on the panel have voted to
deny rehearing. The petition for rehearing is therefore DENIED.


*   Judge Scudder did not participate in the consideration of this petition.